Citation Nr: 0842656	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for tinnitus. 

The veteran was also denied service connection for bilateral 
hearing loss in an April 2005 rating decision.  He filed a 
notice of disagreement to the denial of service connection 
for bilateral hearing loss in September 2005 and the RO 
issued a May 2006 statement of the case.  Although the 
veteran noted in his May 2006 appeal that he wished to appeal 
the issue of service connection for bilateral hearing 
loss, he later submitted a May 2006 statement through his 
representative clarifying that the only issue he wished to 
appeal was entitlement to service connection for tinnitus.  
Therefore, service connection for tinnitus is the only issue 
before the Board at this time.  


FINDINGS OF FACT

Tinnitus was not incurred in or aggravated by service, is not 
due or the result of any disease or injury incurred in or 
aggravated by service, and did not manifest to a compensable 
degree within one year following separation from service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including tinnitus, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The veteran contends that his current bilateral tinnitus is 
the result of acoustic trauma in service.  Specifically, he 
contends his tinnitus is the result of his duties as an 
aircraft electronic helicopter repairman, which regularly 
exposed him to jet engine noise.  He states he was not 
afforded ear protection.  Further, the veteran contends that 
while stationed in Vietnam, he was subjected to the noise of 
machine gun fire and incoming rocket and mortar attacks.  He 
contends he has experienced the symptoms of tinnitus ever 
since his discharge from service.  Following service, the 
veteran worked for about 30 years building flight simulators 
for various airlines.  He denies any post-service 
occupational noise exposure. 

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss or tinnitus.  On 
examination in December 1969, prior to separation from 
service, examination of the ears revealed no abnormalities.  
The veteran's service personnel records do not reflect 
involvement in combat.  As there is no proof of involvement 
in combat, the veteran is not entitled to a reduced 
evidentiary burden as applied to the question of in-service 
incurrence.  However, the veteran's military occupational 
specialty was aviation communication equipment 
representative.  He contends that he was exposed to loud 
engine noises on a daily basis while fixing helicopters, and 
therefore the Board finds the veteran's statements regarding 
in-service noise exposure to be credible and consistent with 
his military service.  38 U.S.C.A. § 1154(b) (West 2002).  
Therefore, the Board finds that in-service exposure to 
acoustic trauma is shown.  However, even where acoustic 
trauma is shown in service, the evidence must show that any 
current tinnitus is related to that acoustic trauma during 
service.

The veteran asserts that he initially experienced tinnitus 
during his period of active service.  However, despite a 
request for information in order to develop the veteran's 
claim, including any relevant medical records, the veteran 
failed to submit any medical evidence of a current diagnosis 
or treatment for tinnitus.  Therefore, the Board must come to 
a determination solely on the basis of information included 
in the record.  38 C.F.R. § 3.655 (2008).  The Board notes 
that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

Because the veteran's in-service duties were consistent with 
acoustic trauma, the veteran was scheduled for a VA 
examination in April 2006.  At that time, the veteran 
reported that he experienced a high pitched ringing in his 
right ear eighty percent of the time, which began while he 
was stationed in Vietnam.  After physical examination of the 
veteran and a review of the claims file, the physician opined 
that it was less likely as not that the veteran's tinnitus 
was related to his military duty.  The physician noted that 
the veteran's service medical records show no significant 
change in hearing from the veteran's enlistment examination 
to his separation examination.  Further, the veteran checked 
"no" on the separation medical questionnaire when asked if 
he had any ear, nose, or throat problems.  Significantly, the 
physician did not find the veteran's statement that his 
tinnitus began in service to be reliable in light of the 
veteran's service medical records which were negative for any 
hearing problem or tinnitus complaint, the many years between 
his separation from service with no medical evidence of a 
tinnitus complaint, and the veteran's organic responses to 
speech stimuli on VA examination.

Because no tinnitus was diagnosed within one year after 
separation from service, the veteran is not entitled to 
service connection for tinnitus on a presumptive basis.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent evidence establishing a 
medical nexus between military service and the veteran's 
tinnitus.  Rather, the competent evidence of record weighs 
against such a finding.  Thus, service connection for 
tinnitus is not warranted.

The Board has considered the veteran's assertions that his 
tinnitus is related to his service.  However, to the extent 
that the veteran ascribes his current tinnitus to exposure to 
noise in service, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  While the veteran purports that his symptoms 
during service support the current diagnosis by a medical 
professional, his statements alone are not competent to 
provide the medical nexus and a medical professional has not 
made this connection.  Thus, the veteran's lay assertions are 
not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current tinnitus first manifested many years 
after service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in January 2005 and a rating 
decision in April 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the adjudication in the May 2006 statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral tinnitus is denied

______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


